TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 10, 2014



                                     NO. 03-13-00530-CV


                  Terry Christopher Bounds and Diana Bounds, Appellants

                                                v.

       Bounds and Pinto Marketing, Inc. d/b/a Canyon Lake Visitors Bureau and
         f/k/a/ PBC Marketing Company; Austrends, Inc.; and Randy Osherow,
   Trustee of the Chapter 7 Bankruptcy Estate of Terry Christopher Bounds, Appellees




        APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
   BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND GOODWIN
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on June 25, 2013. Having

reviewed the record, the Court holds that appellants have not prosecuted their appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. The appellants shall pay all costs relating to this appeal, both in this Court

and the court below.